"
         .

                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                          FILED
    IMC CONSTRUCTION, INC.,

                    Plaintiff,
                                                         CIVIL ACTION NO. 18-9
             v.

    TROY EMIDY, et al.,

                    Defendants.

                       MEMORANDUM RE: ATTORNEY FEES AND COSTS

    DAVID R. STRAWBRIDGE                                                            February 6, 201~
    UNITED STATES MAGISTRATE JUDGE

    I.            INTRODUCTION

             Presently before the Court is "Plaintiff IMC Construction, Inc. 's ("IMC" or "Plaintiff'~

    Submission for Attorneys' Fees and Costs in Connection with IMC's Motion to Enforce th~

    Court's May 15, 2018 Order Granting Plaintiff's Motion to Compel Discovery" ("Submission"}
                                                                                                     .
    (Doc. 63), Streamline Defendants' and Troy Emidy's ("Defendants") "Defendants' Opposition t9

    Plaintiff's Application for Attorney's Fees" ("Opposition") (Doc. 65), "Plaintiff's Motion for
                                                                                                 I
                                                                                                 I
    Leave to File a Reply Memorandum of Law in Support ofIMC's Submission for Attorney's Fees

    and Cost in Connection with the Motion to Enforce the May 15, 2018 Order" ("Reply") (Doc.

    67), and "Defendants' Opposition to Plaintiff's Motion for Leave to File a Reply" ("Oppositio

    Reply") (Doc. 68). 1

             Plaintiff's Submission arises from our November 21, 2018 "Explanation and Order,'

    where we determined that IMC was entitled to counsel fees given Defendants' failure to comply


    1
     By reference to ••streamline Defendants" we mean named Defendants Streamline Commercial
    Development, LLC, Streamline Solutions, LLC, and Streamline Group, LLC.
                                                     1
with our May 15, 2018 discovery order. (Doc. 37) By its Submission, IMC seeks $19,413.00 in

counsel fees and costs billed by its counsel Morgan, Lewis & Bockius LLP (":\1organ").

Defendants oppose the Submission for its: (1) failure to establish the reasonableness of attorney

rates; (2) failure to properly delegate tasks in a cost-efficient manner and; (3) billing of excessive

hours. (Doc. 65) A'i we have already determined that IMC is entitled to counsel fees,                    ~f con~ider
the Submission before us with the Streamline opposition and the rational it provides for the

substantial reduction in fees it seeks. 2 For the reasons set out below, we grant IMC's Fee
                                                                                                                    I

Submission but for a reduced figure of $12,843.00 for the fees and costs it incurred.                               I
II.          BACKGROUND

        Following Streamline's failure to comply with our order of May 15, 2018, we granted

Plaintiff's subsequent June 19, 2018 Motion to Enforce. Our November 21, 2018 "Explanatio~

and Order'' (Doc. 60) supplied the reasoning and the ultimate conclusion that Emidy and th~

Streamline Defendants had failed to properly produce clearly discoverable information to

Plaintiff in a timely manner and ordered Defendants to pay "attorney's fees and costs (excluding

the cost of the ESI consultant who will be paid by IMC) incurred in bringing the present motion

for violating the Court's May 15, 2018 Order compelling discovery responses." (Doc. 60) Th

matter is now fully briefed and ripe for resolution.

III.         DISCUSSION

        IMC seek an award for fees and costs of $19,413.00 that it says "IMC incurred in

connection with the motion." (Doc. 63) Defendants strenuously object and raise three points

challenging the extent of the award sought. They assert that Morgan 1) failed to establish thi

reasonableness of attorneys' rates; (2) failed to properly delegate tasks in a cost-efficient mannert


2
 In its Opposition, Defendants referred to "the appropriate work required in the filing of the motion,    . defendants
estimate to be below $3,000." (Doc. 65, p.3).

                                                          2
and (3) billed excessively for the work performed. Upon considering Defendants' arguments and

the papers before us, we find some merit in Defendant's opposition and reduce the extent of the

fee award to $12,565.00 and accept $278.00 reimbursable in costs. We discuss each of the three

issues raised in the order in which they have been presented.

   A. :\1organ Failed to Establish the Reasonableness of Attorneys' Rates.

       In determining a reasonable hourly rate, the Court assesses: (1) the skill and experience

of the prevailing attorneys and (2) compare their rates to the rates in the community for similar

services by lawyers of reasonably comparable skill, experience and reputation. Blum v. Stenson,

465 U.S. 886, 895, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984). In its Opposition, Defendants

challenge the reasonableness of the rates asserting shortcomings in both Morgan's failure to

provide its specific qualifications in employment law and its failure to provide the Court with

prevailing market rates. We address Defendants' two-part reasonable rate argument beginning

first with Morgan's qualifications and then its billing rates.

    1. Morgan Failed to Provide Its Specific Qualifications.

        Defendants assert that IMC's supporting Declaration of Justin Victor, the primary
                                                                                               I
handling lawyer, fails to establish the reasonableness of those three attorneys' rates in th~t
                                                                                               I


Morgan provided inadequate biographical information concerning counsel's experience in the

field of employment law. We accept that Streamline makes a fair point in that Mr. Victor

provided only minimal reference to his own qualifications.       While we seriously doubt that

Streamline's lawyers really question the adequacy of the background of the Morgan lawyers, M .

Victor corrected his oversight in laying out specifics in his reply memorandum - which w

allowed. Those particulars satisfy this requirement.




                                                   3
       We also observe that Streamline's counsel, as an experienced litigation practitioner in our

Court would not likely be surprised that Morgan's rates were on the high end of the scale. While

counsel also knew or should have known that IMC would be free to seek Court intervention to

resolve this dispute and that a fee petition would likely follow, we nonetheless agree with

Streamline that the rates are somewhat excessive given the task performed. We will subject

them to a modest reduction.

       We further note that the Court has had significant contact with the Morgan Labor and

Employment group from its 14 years as a U.S. Magistrate Judge and 27 years as a litigator with a

major Philadelphia law firm. We comfortably take judicial notice that the range of billing rates

are facts well known to the Court and "generally known within the trial court's territorial

jurisdiction." Fed. R. Evid. 201(b)(l)-(2)(emphasis added).

   2. Morgan Failed To Provide Prevailing Market Rates.

      In support of its position, Defendants cite two cases with the shared proposition that

''[g]enerally, a reasonable hourly rate is to be calculated according to the prevailing market rates

in the relevant community." Rode v. Dellarciprete, 892 F. 2d 1117, 1183 (3d Cir. 1990) (citing

Blum v. Stenson, 465 U.S. 886, 895 (1984)).

       Defendants correctly point out that Morgan did not provide support, by way of prevailinj

market rates, for its Submission. A failure to provide this type of information, however, does not.

render the Submission deficient where the Court is able to take judicial notice of prevailing

market rates. See. e.g., Austin v. Pennsylvania Dep't of Corr., 876 F. Supp. 1437, 1470 n.22

(E.D. Pa. 1995) ("the Court taking judicial notice of prevailing market rates in the Philadelphia

area based on its experience as a litigator for 30 years before appointment to the bench and its
                                                                                                       I
                                                                                                       !
experience with § 1988 requests in previous cases."). In our capacity as adjudicator, the Court!
                                                                                                       I


                                                 4
benefits from its fourteen years as a U.S. Magistrate Judge and twenty seven years prior to that

as a litigator in a major Philadelphia law firm to take judicial notice of prevailing market rates as

what is generally known within the trial court's territorial jurisdiction. Fed. R. Evid. 201(b)(l)

and (2) (emphasis added). In so doing we observe that the Morgan rates are in the high end of

prevailing rates. Taking the Morgan attorney experience into consideration and the tasks being

undertaken, it is our determination that a reduction in the context of this dispute is appropriate.

We set out our specific determinations within.

    B. Morgan Failed to Delegate Tasks in a Cost-Efficient Manner.

         Defendants' second argument for reducing Morgan's fees comes from its contention that

many of the tasks performed by Mr. Victor could have been done by an attorney at a lower
                                                                                                        I
billing rate. For example, Defendants suggest generally that the "matter was not factually or'.

legally complex ... " highlighting specifically "[a]t most, the motion to enforce simply compared

what documents had been produced by Defendants with what documents Plaintiff believed to·

exist ... " (Doc. 65) In support, Defendants cite to the language of Halderman stating "when a

lawyer spends time on tasks that are easily delegable to non-professional assistance, legal service

rates are not applicable." Halderman v. Pennhurst State Sch. & Hosp., 49 F.3d 939, 942 (3d Cir.

1995).

         We are unwilling to accept Defendants' characterization of the work performed by

Morgan, as "comparing documents" was only one part of Morgan's preparation for the Motion.                  ·1




(Doc. 65) The totality of the preparation, which necessarily included both a 13-page and 30-page

deficiency letter, sets out the proof of Defendants' lack of compliance. Those deficiency letters,          I
coupled with Morgan's overall presentation, were critical to our ultimate determination to grant

the Motion to Enforce. We accept that Morgan's preparation of its Motion was based upon



                                                  5
setting out measures that were reasonably taken to overcome the obstacles put forth by

Defendants' persistent non-compliance.

        While we are not persuaded by Defendants' argument, we nonetheless agree after

reviewing Morgan's time log that some tasks, but not all, could have been done by an individual

at a lower billing rate or in less time.

    C. Morgan Billed Excessively for the Work Performed.

        Finally, Defendants challenge the hours spent by Morgan claiming "the hours expended

here by plaintiffs counsel are plainly excessive." (Doc. 64) For example, Defendants point to the

drafting of two letters, the May 30, 2018 13-page deficiency letter and the June 12, 2018 30-page

reply to Defendants' response by :'vir. Victor. We disagree with Streamline's challenge to thr
                                                                                                  '
time spent on this work as the understanding of this question was critical to our granting of th~

Motion and was rendered necessary by the persistent non-compliance of the Defendants.             I
        Turning to Defendants' second example, which appears to concern a response to a June 5,

2018 letter from counsel for Defendants where it threatened sanctions under 28 U .S.C. § 1927

and the Pennsylvania Dragonetti Act for "continued assertion of demonstrably untrue and falsi

statements," was a situation of Defendants' own making. (Doc. 44-5) While we doubt tha\

Defendants really intended this threat to be genuine, it is understandable that Mr. Victor took th1
                                                                                                      '
threat at face value and reasonably sought advice from Mr. Walsh on how to navigate thel

situation.

        Nonetheless, we find it appropriate to strike the time for this action. Our reasoning lies

not in the amount of time spent on reviewing the letter as Defendants suggest, but rather the factl

that Mr. Victor's concern over a threatened Dragonetti action could well have been for seeking,

advice in getting ahead of this dispute and not for the preparation of the Motion to Compel.



                                                 6
'
    ...

             Between the three attorneys - Mr. Victor, Mr. Taylor, and Mr. Walsh - the total number

    of hours submitted in preparation for the Motion is 40.7 with costs of $754.00. While we

    disagree with Defendants' $3,000.00 estimation of what Defendants think Morgan should have

    billed, we do agree that the number of hours billed in preparing the Motion is excessive and that

    the rates sought for the tasks involved in this particular dispute should be adjusted.

          D. Award to be Made

             For the reasons stated we have determined that Morgan's Submission shall be granted in

    the amount of $12,565.00.      After reviewing all the documents and taking into account the

    relative merits of Defendants' challenges, the Court finds that a reduction in Morgan's fee i~

    appropriate. This change comes through reducing the billing rates of Mr. Victor and Mr. Taylo~,

    reducing the number of hours billed for certain tasks, and eliminating some billed tasks entirely.:
                                                                                                      !


             First, we find it appropriate after taking notice of the prevailing market rates to reduce

    Mr. Victor and Mr. Taylor's billing rates from $475.00 and $370.00 to $450.00 and $350.00,

    respectively. We would also reduce ;\,fr. Walsh's billable rate but for our determination that the

    tasks Mr. Walsh worked on should be eliminated altogether, given our belief that th!

    understandable caution Morgan would have had for a partner level time keeper is not proper!~

    chargeable to Streamline.                                                                             ,

             Second, after reviewing Morgan's time log with respect to the tasks completed, the Court

    finds that a reduction in hours is proper. We reduce the entry for Mr. Taylor on May 23, 2018

    from 1.70 to 1.30 hours; entry for Mr. Taylor on May 29, 2018 from 2.40 to 2.00 hours; the entry

    for Mr. Victor on May 29, 2018 from 3.80 to 3.50 hours; the entry for Mr. Victor on May 30J

    2018 from 2.40 to 1.00 hours; the entry for Mr. Victor on June 6, 2018 from 1.60 to 1.50 hours;

    the entry for Mr. Taylor on June 7, 2018 from .60 to .50 hours; the entry for Mr. Victor on Jun~
                                                                                                          l


                                                      7
'\   .....


       7, 2018 from 6.60 to 5.00 hours; the entry for Mr. Victor on June 8, 2018 from .60 to .50 hours;

       the entry for Mr. Victor on June 10, 2018 from 1.00 to .50 hours; the entry for Mr. Taylor on

       June 14, 2018 from 2.20 to 1.50 hours; the entry for Mr. Victor on June 18, 18 from 4.70 to 4.5

       hours; and we reduce the entry for Mr. Victor on June 19, 2018 from 3.10 to 3.00 hours.

              Finally, there are several billed tasks that we have eliminated entirely. First, all ho

       billed after June 19, 2018 - the date of the Motion, post-date the Motion to Enforce and thu,

       cannot be attributed to the preparation for which fees are sought. Second and discussed above;

       the time spent by Mr. Walsh on June 6, 2018 and June 10, 2018 is excluded from consideratio1
                                                                                                          I

       because the task on June 6, 2018 was repetitive in nature and the task on June 10, 2018 was

       taken in furtherance of protecting Morgan from sanctions - not preparing the Motion.

      IV.         CONCLUSION

              Therefore, after making the appropriate changes, Mr. Taylor's total billable hours are 5.3

       hours at $350.00 per hour, or $1,855.00, and Mr. Victor's are 23.8 hours at $450.00 each hour, or

       $10,710.00. Accordingly, we award $12,565.00 in fees. As discussed above, we also award'

       $278.00 in costs. An appropriate order follows.


                                                             BY THE COURT:


                                                             V0dZS/;;.~&At/hY
                                                , ---~ ~~,..-.!)AVID R. STRAWBRIDGE
                                                    ...    lrJNITED STATES MAGISTRATE JUDGE




                            ENT'D FEB - 7 2019




                                                         8
